DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites, “the locking indicator comprises a first pair of legs and a second pair of legs…the second pair of legs are configured to cooperate by abutting with the locking indicator to limit their displacement, when the locking indicator is in the second position.” However, it is not clear to the Examiner how the locking indicator can abut its self. The Examiner is unable to determine the metes and bounds of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1582800, Pepe et al.
	In regards to claim 1, as best understood, in Figures 1-13 and paragraph detailing said figures, Pepe et al disclose a fluidic connection device for a fluid circuit, comprising: a female fluidic connector comprising a housing (12) configured to receive a male fluidic connector (14) by translation along an axis (A); a U-shaped lock (16) carried by the female connector and comprising a pair of elastically deformable legs, the pair of elastically deformable legs being arranged substantially in a first plane, perpendicular to the axis (A) and on either side of the axis (A) and being configured to cooperate by elastic snap-fitting with the male connector to ensure retention of the male connector in the female connector along the axis (A); and a locking indicator (18) carried by the female connector and configured to be moved in translation in a direction, perpendicular to the axis (A), between a first position for releasing the lock and a second position for locking the lock, wherein the locking indicator comprises a first pair of legs (126) and a second pair of legs (122), the first pair of legs being separated from the second pair of legs, and the first pair of legs having an elastic deformation capacity by displacement from one another, which is different from an elastic deformation capacity of the second pair of legs, wherein the first pair of legs are configured to cooperate by elastic deformation with the male connector, from a first substantially free position without constraint, wherein the first pair of legs cooperate with the female connector to forbid a translation of the indicator in said direction, up to a constrained position, wherein the indicator is configured to be moved in translation in said direction, wherein the second pair of legs are configured to cooperate by abutting with the locking indicator to limit their displacement, when the locking indicator is in the second position.
In regards to claim 7, as best understood, in Figures 1-13 and paragraph detailing said figures, Pepe et al disclose the first pair of legs and the second pair of legs extend into the second plane planes parallel and offset from one another.
In regards to claim 10, as best understood, in Figures 1-13 and paragraph detailing said figures, Pepe et al disclose the second pair of legs comprises first free portions displaced from one another by a distance L2 and connected to the cap by second portions displaced from one another by a distance L1, which is less than L2, the first pair of legs and the second pair of legs being configured to be opposite the first free portions when the locking indicator is in the first position, and to be opposite the second portions when the locking indicator is in the second position.
	In regards to claim 11, as best understood, in Figures 1-13 and paragraph detailing said figures, Pepe et al disclose the legs of the second pair are configured to each be sandwiched between one of the legs of the lock and a side wall of the female connector.
	In regards to claim 12, as best understood, in Figures 1-13 and paragraph detailing said figures, Pepe et al disclose the first pair of legs and the second pair of legs are connected to a closing cap of a cavity of the female connector.
	In regards to claim 13, as best understood, in Figures 1-13 and paragraph detailing said figures, Pepe et al disclose the cap has a flat and parallelepiped shape, and the second pair of legs and a third pair of legs of the locking indicator are connected respectively to four corners of the cap.
	In regards to claim 14, as best understood, in Figures 1-13 and paragraph detailing said figures, Pepe et al disclose the first pair of legs is connected substantially to a middle of the cap.
In regards to claim 15, as best understood, in Figures 1-13 and paragraph detailing said figures, Pepe et al disclose the female connector comprises a wall comprising a passage opening of the male connector, the legs of the locking indicator being configured to bear onto an excess thickness of the wall which forms an annular boss around the passage opening.
	In regards to claim 16, as best understood, in Figures 1-13 and paragraph detailing said figures, Pepe et al disclose the locking indicator comprises a protruding lug configured to cooperate by force or by elastic deformation in an orifice of the female connector.

Allowable Subject Matter
Claims 2-6, 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679